WARD, Circuit Judge.
The party having the right to take depositions de bene esse under section 863 of the Revised Statutes (U. S. Comp. St. 1901, p. 661) without any application to or assistance from *970the court, I doubt the power of the court to vacate or extend the notice. The party who gives the notice takes the risk of the deposition being suppressed if it does not comply with the requirements of the statute. It would greatly impair the efficiency of the statute, which is aimed at emergencies, if courts were to intervene. If the plaintiff thinks the notice is bad, his course is to treat it as a nullity, and move to suppress the depositions, if taken.
The motion to vacate the notice to take depositions is denied.